Following a tier II disciplinary proceeding, petitioner, a prison inmate, was found guilty of stealing and property damage after 183 pages of legal work, that apparently belonged to him but for which he had not paid, were found secreted in a garbage can. The Attorney General has informed this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory $5 surcharge, along with $18 in restitution, have been credited to his inmate account. Accord*1015ingly, petitioner has received all the relief to which he is entitled and the petition must be dismissed as moot (see Matter of Hinton v Rock, 108 AD3d 981, 981-982 [2013]; Matter of Jimenez v Fischer, 108 AD3d 958 [2013]).
Peters, P.J., Rose, Lahtinen and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.